



COURT OF APPEAL FOR ONTARIO

CITATION: Kovachis v. Kovachis, 2013 ONCA 663

DATE: 20131031

DOCKET: C56403

Laskin, Gillese and Pepall JJ.A.

BETWEEN

Tommy Kovachis

Applicant (Appellant)

and

Carole
    Bertrand Kovachis
, Carlo DAmato

and Bill
    Lee

Respondent (Respondent in Appeal)

Gary S. Joseph and Elissa H. Gamus, counsel for the
    appellant

Julie Stanchieri, counsel for the respondent Carole
    Bertrand Kovachis

Heard:  May 24, 2013

On appeal from the final order of Justice A. Donald K.
    MacKenzie of the Superior Court of Justice, dated December 4, 2012 at Brampton,
    Ontario.

Laskin J.A.:

A.

INTRODUCTION

[1]

Tommy Kovachis appeals a motion judges order striking his pleadings for
    failure to comply with previous disclosure orders in what the parties have
    termed a high conflict matrimonial dispute.  In the underlying proceeding,
    Carole Bertrand claims support and property.  To succeed in her claims, she must
    set aside both a marriage contract and a separation agreement, each of which
    she signed after receiving financial disclosure from Kovachis and independent legal
    advice.

[2]

The issue on this appeal is whether the motion judge fairly applied the
    well-established principle that in a family law case, pleadings should be
    struck only in exceptional circumstances, and where no other remedy would
    suffice.

[3]

In my opinion the motion judge did not give effect to this principle. 
    Striking Kovachis pleadings was not warranted in the light of the following
    four related considerations:

1)

The substantial disclosure
    Kovachis had already made;

2)

The failure of the
    motion judge to itemize what disclosure Kovachis had not provided;

3)

The absence of any
    evidence that Kovachis wilfully disobeyed any of the previous disclosure
    orders; and

4)

Proportionality, now a
    fundamental principle of all civil proceedings in Ontario.

[4]

I would therefore allow the appeal, set aside the motion judges order
    and reinstate Kovachis pleadings.

B.

BACKGROUND FACTS

(1)

The Parties Marriage and Separation

[5]

Kovachis and Bertrand met in 1988 and were married in 1991.  They have
    one child, Alexandra, now 20 years old, who lives with her mother.  The parties
    separated in May 2004.  Kovachis has been paying child support at least in
    accordance with, if not above, the Child Support Guidelines.

(2)

The Marriage Contract and the Separation Agreement

(a)

The Marriage Contract

[6]

When they married, Kovachis and Bertrand signed a marriage contract.  At
    the time, each party made full financial disclosure.  Paragraph 22 of the
    marriage contract specifically acknowledges that each party has had full
    disclosure from the other and that each was satisfied with the information
    provided.

[7]

Attached to the marriage contract is the certificate and affidavit of
    the lawyer who advised Bertrand. In her affidavit, the lawyer confirms that it
    was her belief Bertrand was fully aware of the nature and consequences of the
    contract on and in light of her present and future circumstances and is signing
    it voluntarily.

(b)

The Separation Agreement

[8]

With the assistance of counsel, the parties negotiated and then signed a
    separation agreement in November 2004.

[9]

The separation agreement contains a declaration that each party is
    financially independent, and therefore neither will pay spousal support to the
    other.

[10]

Paragraph
    14.10 of the agreement provides that Kovachis and Bertrand have disclosed their
    income, assets and other liabilities existing at the date of marriage, date of
    separation and date of the agreement.  Each partys sworn financial statement
    is a schedule to the agreement.

(3)

The Underlying Litigation

[11]

In
    May 2009, Kovachis brought a motion in the Ontario Court of Justice to reduce
    child support and require Bertrand to contribute her proportionate share to
    Alexandras orthodontic expenses.

[12]

In
    March 2010, Bertrand indicated that she wished to assert support and property
    claims and to set aside the marriage contract and separation agreement.  She alleged
    that Kovachis had failed to provide complete financial disclosure at the time
    that these agreements were signed.  The proceedings were transferred to the Superior
    Court of Justice where, in an amended answer, Bertrand asserted these claims.

(4)

The Disclosure Orders

[13]

In
    the Superior Court proceeding, over the course of some two years, numerous
    disclosure orders have been made, several of them on consent.  In addition,
    Bertrand obtained an order adding as parties Kovachis employers or business
    partners, DAmato and Lee, and she has sought financial disclosure from them.

[14]

The
    following is a list of the disclosure orders that have been made:

(a)

September 27, 2010:

[15]

On
    consent, Seppi J. ordered that Kovachis use his best efforts to make
    disclosure of a long list of itemized matters.

(b)

November 25, 2010:

[16]

Bielby
    J. noted that Kovachis had not provided all of the disclosure that he had
    agreed to but at this stage best efforts cannot be determined.

(c)

January 19, 2011:

[17]

Seppi
    J. again dealt with question of disclosure. She did not make a finding against
    Kovachis; instead, the parties consented to provide disclosure of an itemized
    list of documents.  Seppi J. said:

Further it is ordered that in the event any of the items ordered
    for disclosure are not produced despite the partys best efforts being made,
    the party not producing shall provide an affidavit or state under oath on the
    questioning a complete explanation of the reason for such failure to produce

(d)

June 22, 2011:

[18]

Dissatisfied
    with the disclosure and explanations from Kovachis, Bertrand brought another
    motion, which was heard by Snowie J.  She ordered Kovachis to:

-

Provide
    a sworn affidavit with supporting documents as schedules setting out his best
    efforts in respect of outstanding undertakings and disclosure within 30 days

-

Provide
    a sworn affidavit of all bank accounts and lines of credit that he has or has
    had since the date of marriage.

[19]

On
    July 21, 2011, within the 30 day period ordered by Snowie J., Kovachis delivered
    a detailed affidavit in which he tried to provide the disclosure requested or,
    in the few instances where he could not do so, an explanation why he could not.

(e)

October 10, 2012

[20]

Still
    dissatisfied with Kovachis disclosure, Bertrand brought another motion.  She
    sought an order striking Kovachis pleadings, or in the alternative striking
    his pleadings if he did not provide a sworn financial statement, answers to
    outstanding undertakings and updated bank account and credit card information. 
    In response, Kovachis filed further financial information and explanations for
    his failure to provide certain requested documents.

[21]

The
    motion was brought in March but not heard until October 10, 2012. The motion
    judge, Snowie J., was of the view that Kovachis had not made full disclosure. 
    She gave him 45 days to comply with the previous disclosure orders.  If he did
    not do so, his pleadings would be struck.

[22]

Following
    this order, Kovachis provided yet further disclosure.  For example, he
    consented to the release to Bertrands lawyer of financial information from ten
    financial institutions.  He provided credit card statements, bank account
    statements, a list of properties he had an interest in, and documents
    pertaining to his mothers estate.

(5)

The Order of December 4, 2012 Striking Kovachis Pleadings

[23]

Bertrand
    took the position that Kovachis had not complied with Snowie J.s October 10,
    2012 order.  She moved to strike Kovachis pleadings.  On December 4, 2012, MacKenzie
    J. granted the order.  In a brief endorsement, he recognized that striking
    pleadings was a remedy of last resort but he found that this was a situation of
    egregious circumstances.  He said:

The record showing the previous orders respecting the
    continuing non compliance of the applicant with financial disclosure from
    September 2010 through October 10, 2012, amply demonstrates the failure of the
    applicant to proceed in this litigation in a reasonable pace.  The most current
    disclosure arising after the motion to strike the pleadings in [
sic
]
not sufficient in terms of satisfying
    the directions to provide quotes, Reasonable and best efforts respecting his
    non disclosure.  There has been no adequate response by the applicant to his
    motion.

C.

DISCUSSION

[24]

The
    principle governing this appeal is well established.  In any case, but
    particularly in a family law case, a partys pleading should be struck only in
    exceptional circumstances, where no other remedy would suffice:  see, for
    example,
Percaru v. Percaru
2010 ONCA 92, 265 O.A.C. 121 at paras.
    47-48.  If a partys pleading is struck, that party is not entitled to
    participate in the case in any way:  see Rule 10(5)(b) of the Family Law
    Rules.

[25]

The
    rationale for this principle is obvious.  Without one sides participation in
    the trial, there is a risk the court will not have either enough information or
    accurate information to reach a just result.  If the judgment provides for
    continuing obligations that can only be varied on changed circumstances, as
    many family law judgments do, the injustice may be perpetuated.

[26]

The
    motion judge seemed to accept this principle.  However, in my opinion, he did
    not fairly apply it, and therefore his decision does not attract the deference
    it would ordinarily be entitled to.  This was not one of those exceptional
    cases that warranted striking Kovachis pleadings.  I say that because of the
    four considerations outlined at the beginning of these reasons.

(1)

Kovachis had made substantial disclosure

[27]

The
    record before us shows that Kovachis had made substantial disclosure in the
    face of what can reasonably be characterized as a very broad, if not overly broad,
    disclosure demand from Bertrand.  The disclosure Kovachis had made is itemized
    at paragraph 15 of his factum. That disclosure includes:

·

Several sworn financial statements, providing for date of
    marriage, date of separation and current value of all his assets and
    liabilities

·

A complete set of documents pertaining to his mothers estate,
    including an authorization for Bertrand to have access to the estate bank
    account

·

Authorization for Bertrand to gain access to his banking
    information

·

Banking, credit card and line of credit statements

·

Income tax returns, notices of assessment and a statement of
    current income

·

Rental records and mortgage documents

·

Financial information from his employers

·

Reasonable explanations for why he cannot provide some items of
    disclosure Bertrand had requested.

[28]

Kovachis
    acknowledges that he has not produced every item of disclosure Bertrand has
    asked for, but he seems to have produced most of what she sought.  Regrettably,
    the motion judge did not consider this substantial disclosure that Kovachis had
    already provided.

(2)

The motion judge did not itemize what disclosure Kovachis had not
    provided

[29]

The
    motion judge characterized Kovachis failure to comply with previous disclosure
    orders as egregious circumstances.  This characterization suggests that the
    motion judge considered Kovachis non-compliance to be flagrant.  I cannot
    accept that to be so.

[30]

It
    is telling that not only did the motion judge fail to list what disclosure
    Kovachis had not provided, but even in this court counsel for Bertrand could
    not list for the panel what items were missing.  To invoke a remedy of last
    resort  striking a partys pleadings  is not justified when neither the
    motion judge who made the order, nor the party who asked for it, can clearly
    articulate the basis for it.  On this ground alone the order striking Kovachis
    pleadings cannot stand.

(3)

Kovachis has not wilfully disobeyed any of the previous disclosure
    orders

[31]

Kovachis
    submits that he has not wilfully disobeyed any of the previous disclosure
    orders.  I agree with this submission.

[32]

The
    original disclosure order  made on consent by Seppi J. in September 2010 
    required Kovachis to use his best efforts to comply.  In November 2010,
    Bielby J. considered Kovachis disclosure and expressly stopped short of making
    a finding that Kovachis had not used his best efforts.

[33]

Indeed,
    in none of the motions that followed, including the motion in which Kovachis
    pleadings were struck, did any judge make a clear finding that Kovachis had not
    used his best efforts or had wilfully failed to comply with his disclosure
    obligations.  Moreover, on my review of the extensive record filed in this
    appeal I can find no evidence of wilful disobedience.  The absence of such
    evidence or any evidence of a failure to use best efforts weighs against
    striking Kovachis pleadings.

(4)

Proportionality

[34]

In
    2010, the Rules of Civil Procedure were amended to incorporate the principle of
    proportionality.  Rule 1.04(1.1) provides:

In applying these rules, the court shall make ordersthat are
    proportionate to the importance and complexity of the issuesin the proceeding.

Before striking Kovachis pleadings, consideration ought
    to have been given to the importance or materiality of the items of disclosure
    Kovachis had not produced.  Although full and frank disclosure is a necessary
    component of family law litigation, exhaustive disclosure may not always be appropriate.
     Courts and parties should consider the burden that disclosure requests bring
    on the disclosing party, the relevance of the requested disclosure to the
    issues at hand, and the costs and time to obtain the disclosure compared to its
    importance: see
Chernyakhovsky v. Chernyakhovsky,
137 A.C.W.S. (3d) 988 (ON SC)
at paras.
    8, 15;
Boyd v. Fields,
[2007]
    W.D.F.L. 2449 (ON SC) at paras. 12-14
.  Disclosure orders must be
    fair to both parties and appropriate to the case.

[35]

The
    motion judge did not consider proportionality, and I am not satisfied that any
    of the disclosure Kovachis has not provided is so important to the issues in
    this proceeding that his pleadings should have been struck.  Rather, the record
    suggests that Kovachis has produced everything of significance.

[36]

Bertrands
    underlying claim seeks to set aside the parties marriage contract and
    separation agreement and is founded on allegations that Kovachis failed to
    disclose material financial information at the time that these contracts were
    signed.  These agreements contain strong language indicating that the parties
    intended them to be complete and final frameworks governing their relationship.
     Kovachis has relied on these agreements to govern his affairs.  Striking his
    pleadings would deny him the opportunity to participate in litigation that
    could have significant personal consequences.  His conduct has not been so
    egregious to warrant this harsh sanction.

D.

CONCLUSION

[37]

Taken
    together, these four considerations  the substantial disclosure Kovachis had
    made, the failure of either the motion judge or Bertrand to list what
    disclosure he had not made, the absence of any evidence that he had wilfully
    disobeyed any of the previous disclosure orders, and the principle of
    proportionality  call for an order reinstating Kovachis pleadings.

[38]

In
    the light of this conclusion, it is not necessary to address Kovachis
    complaint about the sufficiency of the motion judges reasons.

[39]

Ordinarily,
    I would make this order conditional:  Kovachis pleadings would be reinstated
    only if he provided the outstanding items of disclosure within a specified
    time.  However, I decline to make a conditional order as Bertrand has been
    unable to list what items she has requested and either has not received or has
    not received a satisfactory explanation for their non-disclosure.

[40]

Accordingly,
    I would allow the appeal, set aside the order of the motion judge, and simply
    reinstate Kovachis pleadings.  If Bertrand brings any further motion for
    disclosure, her notice of motion should state precisely what items she is
    asking Kovachis to provide.  The parties may make brief written submissions on
    the costs of this appeal within two weeks of the release of these reasons.

Released: October 31, 2013 (“JL”)

“John Laskin J.A.”
“I agree.  E.E. Gillese J.A.”
“I agree.  S.E. Pepall J.A.”


